Per Curiam.

We adopt the findings and conclusions of the board. This case demonstrates the hazards that exist when an attorney enters into a business transaction with a client and the reasons for DR 5-104(A). Respondent believed he was doing a favor for a person who was a client and a friend and, probably as a result of their longstanding relationship, was too informal in negotiating and documenting the real estate transfer. Most important, in a situation where the client assumed that respondent was exercising professional judgment on his behalf, respondent failed to obtain his client’s consent after full disclosure. When the attorney-client relationship deteriorated, the fruits of respondent’s casual approach to the documentation of the sale and the Disciplinary Rule requirements were harvested. We find a clear violation of DR 5-104(A).
Respondent is hereby suspended from the practice of law for six months. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.